Title: To Alexander Hamilton from Ædanus Burke, 1 April 1790
From: Burke, Ædanus
To: Hamilton, Alexander


New York 1 April 1790.
Sir.

I was prevented, by business, from answering your letter as early, this day as I wished. I shall now make a few remarks on the subject of it.
The attack which I conceived you made on the southern Militia, was, in my opinion a most unprovoked and cruel one. Whether the candour of your friends conveyed to you any intimation of it I know not: but the occasion will, I hope, excuse me if I assure you that Gentlemen from every quarter of the Union who were present deemed it a charge of a very extraordinary nature. As to myself, I have nothing to do respecting the feelings of others: I ever govern myself by my own. The insult, which I conceived was thrown at me. The too keen misery I felt from it; The recollection I had of it until yesterday: together, with the concurrent testimony of a number of public, and private men who understood you as I did must be, with me, vouchers of equal authenticity with the extract you quote from your performance, which you will recollect you did not read in the delivery of it to the public. That you proclaimed aloud in the face of, I may say, thousands that the Militia were the mere Mimicry of Soldiery: That you spoke these words when you ran into the affairs of the War to the southward, and recounted the exploits of General Greene in that quarter, is not doubted and you will find it on enquiry in this City. You may have forgot it, but some of your Friends and all your acquaintances have not forgot it. You told us besides, that there was not, to the Southward even the Embers (this was the word, I think,) of Spirit to oppose the Enemy until Genl Green arrived there, when it is notorious that the Southern Militia under General Sumpter and other officers, in various desperate conflicts: the Militia of Kings Mountain, and other places, before ever Genl Greene came to s. Carolina had turned the tide of fortune against the veteran troops of Britain; and Yet in sight, and hearing of some of us, who were the representatives of a brave Gallant people, was I told publickly that these men were the mere mimicry of Soldiery.
The torture which the insult inflicted on me I had no other redress for, but to bear it; To call on you in that day would have been down right madness in me. You, on the high full tide of popularity, in your own City: I a stranger, or what little was known of me, unpopular on the score of the cry of the day, against any one suspected of not approving the new Government: Had I called you to account, and hurt a hair of your head, I knew too well the Spectre of Antifederalism would have been conjured up to hunt me down; nor have I any sort or doubt, but that, from the party heats of that period, which thank providence are now subsided I should have been dragged thro’ the Kennel, or thrown into east river. And if yesterday I retorted on you rather harshly your own recollection will whisper to you, and your friends will tell you, if I mistake not, that you brought it on yourself. If I did it where you could not reply then are you exactly as I stood the day I alluded to; a situation, from which you may form some Idea, what bitterness you gave me to experience.
Thus I have very candidly, in this disagreeable business explained my feelings and motives. The conduct arising from them was such as, I trust, will stand the enquiry of all whose approbation I am fond of: Men of Sensibility and honor.
I am, Sir,   Your most obedt. servt.
Æ—B
The Honble A—H—Esqr.

